EXHIBIT 10.3



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1. CONTRACT ID CODE
 
PAGE
1
OF PAGES
2
2. AMENDMENT/MODIFICATION NO.
00016
3. EFFECTIVE DATE
03/22/2016
 
4. REQUISITION/PURCHASE REQ. NO.
0000HCGE-2016-95388
5. PROJECT NO. (If applicable)
 
6. ISSUED BY CODE
8219
7. ADMINISTERED BY (If other than Item 6) CODE
8219
Centers for Disease Control and Prevention (CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA 30341-5539
Centers for Disease Control and Prevention (CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA  30341-5539
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, county, State and ZIP Code)
 
(√)
9A. AMENDMENT OF SOLICITATION NO.
EMERGENT BIODEFENSE OPERATIONS LANSING LLC
3500 N MARTIN LUTHER KING JR BLVD # 1
LANSING, MI 48906-2933
     
9B. DATED (SEE ITEM 11)
     
10A. MODIFICATION OF CONTRACT/ORDER NO.
X
200-2011-42084
 
10B. DATED (SEE ITEM 13)
CODE    026489018
FACILITY CODE
 
09/30/2011
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers __ is extended, __ is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning _________ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
939ZWUX 2642 2016 75-X-0956 5664711101 Increase $17906329.32
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
(√)
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
   
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc) SET FORTH IN
ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
FAR 52.217-6, Option for Increased Quantity
 
D. OTHER (Specify type of modification and authority)
 
E. IMPORTANT:  Contractor   is not, is required to sign this document and return
________ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
The purpose of this modification is to:
a. Increase and fund [**] doses on CLIN 0005 in the amount of $17,906,329.32;
b. As a result of the modification, total contract value and funding are
increased by $17,906,329.32 from $1,055,309,076.28 to $1,073,215,405.60
c. Except as provided herein, all terms and conditions of the document
referenced in 10A, as heretofore changed, remains unchanged and in full force
and effect.
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
 
16A. NAME OF CONTRACTING OFFICER
Christine N Godfrey
15B. CONTRACTOR/OFFEROR
 
 
  
(Signature of person authorized to sign)
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
By
 
/s/ Christine N Godfrey 
(Signature of Contracting Officer)
16C. DATE SIGNED
3/22/16

NSN 7540-01-152-8070
PREVIOUS EDITION UNUSABLE 30-105 STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
 FAR (48 CFR) 53.24

--------------------------------------------------------------------------------

Option 4 Option for Additional Items Items:
ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
EXTENDED PRICE
   
0005
 
BioThrax [**] product
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below (attached per
SOW)
[**]
Doses
 
$
[
**]
 
$
[
**]
     
Line(s) Of Accounting:
939ZWUX 2642 2016 75-X-0956
5664711101 $17,906,329.32
                 




